Citation Nr: 0313740	
Decision Date: 06/24/03    Archive Date: 06/30/03

DOCKET NO.  98-15 561A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in San Juan, Puerto Rico


THE ISSUE

Entitlement to service connection for a pulmonary disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from December 1974 to 
February 1975.

This case comes to the Board of Veterans' Appeals (Board) 
from an April 1997 RO decision which denied service 
connection for a pulmonary condition (claimed as bronchial 
condition and pneumonia).  In April 2000, the Board remanded 
this issue to the RO for further development.  

In September 2002, the Board undertook additional development 
of the evidence on the issue on appeal, pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2) (2002).  The development 
has been completed.  That regulation authorizing Board 
development was recently invalidated by the United States 
Court of Appeals for the Federal Circuit.  Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003).  Nonetheless, the Board 
has proceeded to make a decision in the present appeal, as 
the result is favorable to the veteran.


FINDINGS OF FACT

The veteran is currently diagnosed with bronchitis and 
resultant bronchiectasis which is causally related to a 
service episode of pneumonia.


CONCLUSION OF LAW

Bronchitis with bronchiectasis was incurred in service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims service connection for a pulmonary 
disorder.  Under the circumstances of this case, there has 
been adequate compliance with the notice and duty to assist 
provisions of the law.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  

The veteran served on active duty from December 1974 to 
February 1975.  In February 1975, he was admitted to the 
hospital with complaints of coughing, chest pains, and a high 
temperature.  He was released after six days, and was 
diagnosed with acute respiratory infection; bronchial asthma, 
by history, with acute exacerbation; and pneumonia, 
unspecified type.  A medical board examination, dated in 
February 1975, diagnosed the veteran with bronchial asthma.  
The report also noted that this condition existed prior to 
the veteran's entry into active duty service.  A medical 
board report, dated in February 1975, noted a diagnosis of 
bronchial asthma by history, with acute exacerbation.  The 
report noted that this condition existed prior to and was not 
aggravated during the veteran's active service.  The report 
recommended the veteran's discharge from the service.

In March 1997, the veteran filed a claim seeking service 
connection for a bronchial condition and pneumonia.  Post-
service medical treatment reports, dated from 1992 to 2000, 
show treatment for allergic rhinitis, bronchitis, and 
bronchiectasis.  A letter from R. Carlo, M.D., dated in 
October 1997, opined that the veteran's problems with 
bronchiectasis and sinusitis are secondary to his service 
episode of pneumonia in 1975.  Dr. Carlo indicated that since 
the veteran's service pneumonia, the condition has recurred 
with two more episodes of pneumonia and constant episodes of 
bronchitis.  A follow-up letter from Dr. Carlo, dated in 
February 1999, noted that the veteran has recurrent 
bronchitis and sinusitis secondary to his service episode.

In January 2003, a VA respiratory examination was conducted.  
The VA examiner noted that he had reviewed the veteran's 
claims file.  The VA doctor diagnosed asthmatic bronchitis, 
chronic bronchitis, and bronchiectasis.  Based upon his 
review of the record, and his examination of the veteran, the 
VA doctor concluded that it is not likely that the veteran's 
in-service pneumonia is responsible for a permanent 
aggravation of the veteran's asthma.  The VA examiner also 
concluded that the veteran's current "chronic bronchitis and 
resultant bronchiectasis may have been originated, as likely 
as not, with his original respiratory infection while in the 
service."  

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Despite some weaknesses in the veteran's claim (including 
evidence of pre-service pulmonary problems), there is 
evidence that some of his current respiratory problems are 
related to service.  The last VA examination essentially 
opined that current problems with bronchitis and resultant 
bronchiectasis were causally related to the documented 
pneumonia/respiratory infection episode in service.  There is 
also supportive evidence from a private doctor.  The Board 
concludes that current bronchitis and resultant 
bronchiectasis began during active duty, warranting service 
connection. The benefit of the doubt rule has been considered 
in making this decision.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for bronchitis with bronchiectasis is 
granted.


	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

